DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment to filed a terminal disclaimer was given in an interview with William Hughes (reg no 46211) on 9/24/21. See DISQ.E.FILE 9/24/21.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, fairly teach claimed based on the correlation analysis, including identifying each computing resource-to-computing resource pair that has a performance correlation value exceeding a pre-determined threshold level as being a topologically connected computing resource-to-computing resource pair, determine the topological connections of the plurality of computing resources in the cloud computing system and assigning each performance correlation value exceeding the pre-determined threshold level to each corresponding topological connection between each corresponding computing resource-to-computing resource pair and based on the identifying of each computing resource-to-computing resource pair having the performance correlation value exceeding the pre-determined threshold level, and on the assigning of each performance correlation value exceeding the pre-determined threshold level to each corresponding topological connection, preparing a graph of the topologically connected computing resource-to-computing resource pairs in combination with other limitations as set forth in the independent claims.
The closest prior art of record BMC-Atrium identifies the interdependencies between IT hosts by analyzing communication between them and each performance being determined independently of the determination of each performance of other computing resources (BMC-Atrium: section 1: Security Target introduction, pg 6-18). However, BMC-Atrium does not fairly disclose based on the identifying of each computing resource-to-computing resource pair having the performance correlation pairs (emphasis added).
Similarly, prior art Moon discloses use the correlation analysis to indirectly determine the topological connections of the plurality of computing resources in the cloud computing system by identifying each computing resource-to-computing resource pair that has a performance correlation value exceeding a predetermined threshold level as being a topologically connected computing resource-to- computing resource pair (Moon: fig 1-3 & 6-8 & 10-12, [0007-69; 0094-102; 0105-117]). However, Moon does not fairly disclose assigning each performance correlation value exceeding the pre-determined threshold level to each corresponding topological connection between each corresponding computing resource-to-computing resource pair and based on the identifying of each computing resource-to-computing resource pair having the performance correlation value exceeding the pre-determined threshold level and on the assigning of each performance correlation value exceeding the pre-determined threshold level to each corresponding topological connection, preparing a graph of the topologically connected computing resource-to-computing resource pairs (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JUNE Y SISON/Primary Examiner, Art Unit 2443